Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-13-00165-CV

                     IN RE VIA METROPOLITAN TRANSIT AUTHORITY

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: April 24, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On March 7, 2013, Relator Via Metropolitan Transit Authority filed a petition for writ of

mandamus. The court has considered the petition for writ of mandamus and is of the opinion

that Relator is not entitled to the relief sought. Accordingly, the petition for writ of mandamus is

DENIED. See TEX. R. APP. P. 52.8(a).



                                                           PER CURIAM




1
  This proceeding arises out of Cause No. 2007-CI-01034, Candelario McGraw v. Alfred S. Longoria and Via
Metropolitan Transit Authority, pending in the 37th Judicial District Court, Bexar County, Texas, the Honorable
Michael Mery presiding. However, the order complained of was signed by the Honorable John D. Gabriel,
presiding judge of the 131st Judicial District Court, Bexar County, Texas.